Title: To George Washington from Lieutenant Colonel Isaac Sherman, 14 December 1777
From: Sherman, Isaac
To: Washington, George

 

May please Your Excellency
Decr 14th 1777

As there has been a complaint entered to your Excellency, respecting the behaviour of Colo. C. Webb’s Regt on the 7th instant—My Reputation and the honor of the Regt demand me to request a Court of Inquiry—I therefore solicit your Excellency to appoint a Court, to examin into the behaviour of the Regiment on sd Day—that Officers if they misbehaved may be justly exposed to publick Censure, if not, honourably Acquited.
I charge Genl Reed formerly Adjt Genl to your Excellency of putting Colo. C. Webb’s Regiment into confusion on the 7th inst. of giving orders entirely counter to mine—of hurrying the Men on with such rapidity and altering the disposition of the Regt that rendered it impossible for me to make a proper disposition of my Men, or the Regt to form so soon as one ought to do when fired upon by an Enemy—that notwithstanding I told him it was not in my power, or the Officers to keep the Men in order, if they went as he order’d; but he paid no attention to what I said—that, notwithstanding he took upon him the whole charge of the Regt when it was brought into a disagree situation, and the Enemy began to fire, he left the Regt and Field with precipitation. I have the Honor to be Your Excellencys, most Obedt humbe servt

Isaac Sherman Lieut. Colo.

